Order, Supreme Court, New York County (Ira Gammerman, J.H.O.), entered April 8, 2009, which granted defendant New York City Housing Authority’s (NYCHA) motion to dismiss the complaint, unanimously affirmed, without costs.
Under the subject contract, as a condition precedent to suit, plaintiff was required to file a written notice of claim for extra costs or damages within 20 days after said claim arose and to comply with any demands for additional information. Plaintiff argues that NYCHA, by its affirmations and representations, induced it into believing that it did not need to file a notice of claim. Even assuming that plaintiff’s estoppel argument has merit, the failure to comply with NYCHA’s request for additional information in a letter dated May 21, 2007 is itself sufficient to require dismissal of the complaint. Plaintiff does not and cannot contend that it was induced into believing it need not comply with the request and, as noted above, compliance with requests for additional information is a precondition to suit.
Plaintiff’s remaining arguments are unavailing. Concur— Gonzalez, EJ., Andrias, Nardelli, McGuire and Abdus-Salaam, JJ.